£0

                             (&aurt of Appeals
                     Txfi\[ iBtstrirt of (E*xas at Sallas
                                    JUDGMENT

CHARLES      WILLIAM      RANDLES,          Appeal from the 283rd District Court of
Appellant                                   Dallas County, Texas. (Tr.Ct.No. F87-
                                            70227-T).
No. 05-91-01505-CR             V.           Opinion delivered per curiambefore Chief
                                            Justice Thomas and Justices Maloney and
THE STATE OF TEXAS, Appellee                Hankinson.




      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered November 20, 1996.



                                                /f^rt^X^    WA^^i^gy**-^
                                            DEBORAH G. HANKINSON
                                            JUSTICE
Affirmed and Opinion Filed November 20, 1996




                                         In The

                                Court of Appeals
                     JTtftlr iBtstrirt of ©eseas at Dallas
                                  No. 05-91-01505-CR



                      CHARLES WILLIAM RANDLES, Appellant

                                           V.


                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 283rd District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F87-70227-T


                              OPINION PER CURIAM

            Before Chief Justice Thomas and Justices Maloney and Hankinson

       Charles William Randies appeals his conviction for unlawful possession of cocaine.
 Punishment was assessed at eight years in prison.

        On August 23, 1996, we ordered the trial court to conduct ahearing to determine
 whether appellant desired to pursue his appeal, and if so, to determine whether appeUant
 was indigent and entitled to appointed counsel.
        On October 28, 1996, we received the supplemental transcript containing the trial
                                                       ...   i^J^^#?.l^^^&ft^>l^?*




court's findings of fact and recommendations. The trial court found that appellant was

served notice of the hearing by serving him at 701 Cherry Lane in White Settlement, but

appellant did not appear at the hearing. Based on appellant's failure to appear, the trial
court concluded appellant no longer wishes to pursue his appeal and recommended

dismissing the appeal.

        The supplemental transcript also contains the affidavit of Regina Grimes, assistant
general counsel for the Legal Affairs Division for the Parole Division of the Texas
Department of Criminal Justice. Ms. Grimes stated that appellant was declared an
absconder and a prerevocation warrant was issued for his arrest on August 26, 1996.
         We adopt the trial court's determination that appellant no longer desires to pursue
his appeal. Because no brief has been filed, no contentions of error are properly before us
for review.1 Our examination of the record does not disclose any fundamental error.

         We affirm the trial court's judgment.



                                                                            PER CURIAM




 Do Not Publish
 Tex. R. App. P. 90
 911505F.U05



       1Appellant's retained counsel Ross Teter filed an Anders brief asserting the appeal was frivolous and without merit. See
  AnA,r386 U.S. 738 (1967). The Court, however, struck the brief on July 30, 1996 because the procedural
  Xu"^ SA&ply IJ^V** to represent an indigent appellant, not to retained attorney, See Jeffery ,
  State, 903 S.W.2d 776, 779 (Tex. App.-Dallas 1995, no pet.).